DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 15-19, 21-24 and 29-30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim (U.S. Pub. No. 2011/0188486).
Regarding claim 1, 15 and 29-30, Kim teaches a method (first device) of wireless communication (fig. 1-2, 12,  page 2, par [0035]), comprising: generating, by a first device (STA 1/210) (fig. 1-2), a data frame (S230/60) including a Medium Access Control (MAC) header (50/80) (fig. 1-2, 6, 9, page 4, par [0080-0083]) or a physical layer (PHY) header (fig. 6-7, 9-10, page 2, par [0037]), wherein the MAC header (50/80) (fig. 6, 9, page 4-5, par [0080, 0099) or the PHY header of the data frame (60/90) includes transmit power related information (600/631/631b) corresponding to the first device ((STA 1/210)) (fig. 1-2, 5, 8, page 4-5, par [0080-0086, 0099-0106]) 
(see MAC header 50/80, and the frame body 60 includes a timestamp field 61, a beacon interval field 62, a capability field 63, and an extended power constraint field 600. The extended power constraint field 600 may include an element identifier (ID) field 610, a length field 620, and one or more channel power constraint fields 631. and a maximum transmit power subfield 631b indicating the maximum transmit power of the transmission channel ),
wherein the transmit power related information (fig. 6-7, 9-10) includes at least one of :
 a maximum transmit power (631b) (fig. 6-7, 9-10, page 4-5, par [0085, 0088, 0106]) (see maximum transmit power subfield 631b), or
 (Note: need only one to show);  

power backoff (limited/allowable/restrain/control) per modulation and coding scheme information (MCS) (page 3, par [0064-0065]) (allowable maximum transmit power of the STA is 100 mW, the maximum transmit power may be limited to 40 through 50 mW, and when the frame is transmitted using the transmission channel having the bandwidth of 10 MHz, the transmit power has to be constrained to 40 through 50 mW so as to protect the licensed user occupying the adjacent WS channels), 
(Note: need only one to show);  or 

an actual transmit power (fig. 2, page 3, par [0046]) (Actual maximum of transmission power level is decided depending on the channel bandwidth and the maximum allowed transmission powers 
per available channel);
 (Note: need only one to show);  and 

transmitting, by the first device (STA1/210) (fig. 1-2), the data frame (S230) to a second device (AP/220) (fig. 1-2, , page 3, par [0046-0048]) (The first STA transmits channel information and maximum transmit power information to the second STA (S220), and the first STA and second STA may receive and transmit data frames at the transmission channels (S230).).

Regarding claims 2 and 16, Kim teaches generating the data frame (S220/S230) includes generating the data frame in response to a trigger event (probe request frame, channel information/Maximum transmission information, response to the probe request frame) (fig. 1-2, 5, page 1, 3, 5, par [0018, 0051-0052, 0095-0096]) (see a response to the probe request frame, the second STA 820 sends a probe response frame including an extended power constraint to the first STA810 (S830).).
Regarding claims 3 and 17, Kim teaches determining, by the first device (STA 1/210), to transmit the transmit power related information (S220) (fig. 2), wherein the trigger event (S210/S220) includes the determination to transmit the transmit power related information (S220) (fig. 2, page 2, par [0046-0052]) (see The first STA transmits channel information and maximum transmit power information to the second STA (S220).  The channel information indicates transmission channels selected among the list of available channels.  The maximum transmit power information indicates the maximum transmit powers for the transmission channels.  The first STA and the STA operate on each transmission channel at a transmit power below a maximum transmit power corresponding to each transmission channel.). 

Regarding claims 4 and 18, Kim teaches determining to transmit the transmit power related information includes: determining, by the first device (210), to transmit the transmit power related information (S220) to the second device (220) (fig. 2), wherein the trigger event includes the determination to transmit the transmit power related information to the second device (220) (fig. 2-7, page 3, par [0047-0058]) (see The first STA transmits channel information and maximum transmit power 
information to the second STA (S220).  The channel information indicates transmission channels selected among the list of available channels.  The maximum transmit power information indicates the maximum transmit powers for the transmission channels.  The first STA and the STA operate on each transmission channel at a transmit power below a maximum transmit power corresponding to each transmission channel), or
 (Note: only one need to show).
determining, by the first device, to broadcast (transmission by radio wave) the transmit power related information, wherein the trigger event includes the determination to broadcast the transmit power related information  (fig. 1-7, page 1, 3, par [0014, 0047-0058]) (see a first wireless device to a second wireless device, a white space map indicating a list of available channels, and transmitting, by the first wireless device to the second wireless device, an extended power constraint indicating a plurality of transmission channels and a plurality of maximum transmit powers). (Note: only one need to show).
Regarding claims 5 and 19, Kim teaches initiating (S820), by the first device (810) (fig. 8), an association procedure with the second device (820) (fig. 8), wherein the trigger event includes the initiation of the association procedure with the second device (820) (fig. 8, page 5, par [0095-0097]) 
(see the first STA 810 transmits a probe request frame to the second STA 820 to initiate active scanning (S820), and a response to the probe request frame, the second STA 820 sends a probe response frame including an extended power constraint to the first STA810 (S830). The first STA 810 and second STA 820 may receive and transmit data frames based on the extended power constraint (S840)).

Regarding claims 7 and 21, Kim teaches receiving, by the first device, an association procedure request, wherein the trigger event includes the reception (successfully received/response) of the association procedure request (fig. 2, 5, 8, page 3-4, par [0049-0052, 0065]) (The first STA and second STA may receive and transmit data frames at the transmission channels (S230), and the STA can transmit and receive a frame through the transmission channel having a bandwidth of 10 MNz in the foregoing band.  However, emptiness of three successive WS channels). 

Regarding claims 8 and 22, Kim teaches receiving, by the first device (810), a request for the transmit power related information (S820) (fig. 8), wherein the trigger event includes the reception of the request for the transmit power related information (S820/S830/S840) (fig. 8, page 5, par [0095-0097]). 
(see a response to the probe request frame, the second STA 820 sends a probe response frame including an extended power constraint to the first STA810 (S830). The first STA 810 and second STA 820 may receive and transmit data frames based on the extended power constraint (S840)).

Regarding claims 9 and 23, Kim teaches receiving the request for the transmit power related information includes: receiving, by the first device, the request for the transmit power related information from the second device (fig. 8, page 5, par [0095-0097]) (see a response to the probe request frame, the second STA 820 sends a probe response frame including an extended power constraint to the first STA810 (S830). The first STA 810 and second STA 820 may receive and transmit data frames based on the extended power constraint (S840)). 
                                                    
Regarding claims 10 and 24, Kim teaches receiving, by the first device from the second device (fig. 1-2, 5, 8), capability information indicative (63/93) that the second device (820/AP) is capable of processing transmit power related information (fig. 1-2, 5-6, 8, page 4, par [0081-0082]), wherein the trigger event includes the reception of the capability information (63/93) (fig. 8-11, page 3-5, par [0049, 0077-0078, 0081-0090, 0097-0102]) (see The first STA 510 and second STA 520 may receive and transmit data frames based on the extended power constraint (S530). The extended power constraint indicates transmission channels and maximum transmit powers.  The transmission channels are selected among the list of available channels in the white space map.  The first STA 510 can acquire information about WS channels and their power constraints by receiving the beacon frame, and thus determine the maximum allowable transmit power for each transmission channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2011/0188486) in view of Oteri (U.S. Pub. No. 2015/0319700).
Regarding claims 6 and 20, Kim teaches by the first device, an association procedure with the second device (fig. 2, 5, page par [0039-0041]).
 But Kim does not mention wherein the trigger event includes the completion of the association procedure with the second device.
However, Oteri teaches completing, by the first device, an association procedure with the second device, wherein the trigger event includes the completion of the association procedure with the second device (page 14, par [0210]) (see the AP replies with a CTS 2076 to confirm reservation of the medium and complete reservation of the transmit opportunity.  Actual data transmissions 2707, 2709, and 2711 may follow.  The AP may send recommendations to increase or decrease the power). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with above teaching of Kwon with Oteri, in order to provide the STA may send a link margin request frame.  The AP may reply with a link margin response frame to set the initial TPC level faster and easier (see suggested by Oteri on page 14 par [0210]).

Regarding claims 12 and 26, Kim teaches the MAC header or the PHY header of the data frame includes control field that includes the transmit power related information (fig. 7, page 1, 6, par [0006, 0113]). But Kim does not mention data frame includes control field high efficiency (HE).
Oteri teaches the MAC header or the PHY header of the data frame includes a high efficiency (HE) capability information element (IE) that includes the transmit power related information (page 7, 12, 14-15, par [0117, 0121, 0179-0180, 0208, 0219-0220]) (see high efficiency WLAN (HEW), and power capability element or an extended capabilities element).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with above teaching of Kim with Oteri, in order to provide provides an example extended power capabilities IE 2900.  The extended power capabilities IE may include but is not limited to an element ID field 2901, a length field 2902, a minimum transmit power capability 2903, maximum transmit power capability field 2904, and a power region capability field 2905.  The STA 
may send out this IE in an association request or re-association request frame easier (see suggested by Oteri on page 15 par [0220]).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2011/0188486) in view of Schlub (U.S. Pub. No. 2014/0315592).
Regarding claims 11 and 25, Kim teaches the maximum transmit power (731b) corresponds to a 
maximum output power (100 mW-40 mW) (fig. 2, 6-7, 8-11, page 3, 5, par [0047-0058, 0091-0092, 0101]). But Kim does not mention the out maximum transmit power corresponds to a 
maximum output power at an antenna port of a transmitter of the first device.
However, Schlub teaches the maximum transmit power corresponds to a maximum output power at an antenna port (40) of a transmitter (38) of the first device (10) (fig. 4-6, page 1-2, 7-8, par [0008, 0023, 0030, 0076, 0088-0089]) (see device 10 and another antenna 40 that is mounted so as to operate primarily through the front of device 10.  The rear antenna may be more prone to producing emitted radiation that is a concern for specific absorbed radiation levels, so device 10 may back off maximum transmit power, and device 10 may make adjustments to maximum transmit power levels based on the output of the antenna ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with above teaching of Kim with Schlub, in order to provide device 10 may make adjustments to maximum transmit power levels based on the output of the antenna-based proximity 
Sensor having capacitive electrodes formed from part of the antenna, etc.) (see suggested by Schlub on page 8 par [0089]).

Claims 12-13 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2011/0188486) in view of Kim (2) (U.S. Pub. No. 2019/0246312) and (U.S. Provisional-Application US 62/403720 filed on Oct. 04, 2016 is supported).
Regarding claims 12 and 26, Kim (1) teaches the MAC header or the PHY header of the data frame that includes the transmit power related information (fig. 1-2, 5, 8, page 4-5, par [0080-0086, 0099-0106]). But Kim (1) does not mention includes a high efficiency (HE) control field.
However, Kim (2) teaches MAC header with a high efficiency (HE) control field (fig. 10, 18, 20, page 9, par [0150, 0157]) (an HE Variant HT A-Control field included in an MAC header, an MAC header of a QoS null frame.  In this case, BSR information is transmitted through an HE Variant HT A-Control field included in an MAC header of a data frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with above teaching of Kim with Kim (2), in order to provide high-efficiency physical layer protocol data unit (HE PPDU), the HT control field of the MAC header may correspond to an HE Variant A-control easier (see suggested by Kim (2) on page 1, par [0014]).

Regarding claims 13 and 27, Kim (1) teaches the MAC header or the PHY header of the data frame that includes the transmit power related information (fig. 1-2, 5, 8, page 4-5, par [0080-0086, 0099-0106]), and
(Kim (2) teaches the MAC header or the PHY header of the data frame includes a high efficiency (HE) control field that includes the transmit power related information (B5/fig. 17) (fig. 10, 17, 18, 20, page 9, par [0150, 0157]) (an HE Variant HT A-Control field included in an MAC header, an MAC header of a QoS null frame.  In this case, BSR information is transmitted through an HE Variant HT A-Control field included in an MAC header of a data frame).
Therefore, the combination of Kim (1) and Kim (2) is teaching the limitation of claim.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2011/0188486) in view of Kim (2) (U.S. Pub. No. 2014/0315592) and further in view of Oteri (U.S. Pub. No. 2015/0319700).
Regarding claims 14 and 28 Kim (1) teaches the MAC header or the PHY header of the data frame that includes the transmit power related information (fig. 1-2, 5, 8, page 4-5, par [0080-0086, 0099-0106]), and
(Kim (2) teaches the MAC header or the PHY header of the data frame includes a high efficiency (HE) control field that includes the transmit power related information (B5/fig. 17) (fig. 10, 17, 18, 20, page 9, par [0150, 0157]) (an HE Variant HT A-Control field included in an MAC header, an MAC header of a QoS null frame.  In this case, BSR information is transmitted through an HE Variant HT A-Control field included in an MAC header of a data frame).
But Kim does not mention the high efficiency signal-A.
However, Oteri  teaches the MAC header or the PHY header of the data frame includes a high efficiency (HE) capability information element (IE) that includes the transmit power related information (page 7, 12, 14-15, par [0117, 0121, 0179-0180, 0208, 0219-0220]) (see high efficiency WLAN (HEW), and power capability element or an extended capabilities element), and 
Oteri also teaches signal-A (SIG-A) (fig. 16, 29, page 12-13, par [0180, 0182-0183]) (see the TPC SIG-A and TPC SIG B for partially compensated TPC with a group ID sub-fields, and signaled by the VHT-SIG-A in the PHY).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with above teaching of Kim (1) and Kim (2) with Oteri, in order to provide a STA may be assigned to a group ID by using a MAC message.  The group management frame may be used to assign the STA to one of 64 possible groups.  The group ID may be signaled by the VHT-SIG-A in the PHY.  This may include transmitting the VHT-SIG in addition to the TPC-SIG easier (see suggested by Oteri on page 12, par [0180]).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Tan H. Trinh				
Division 2648
February 12, 2021

/TAN H TRINH/Primary Examiner, Art Unit 2648